Citation Nr: 0617926	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-12 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for severe dysplasia and 
amenorrhea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to July 
2001.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefit sought on appeal.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
does not currently have severe dysplasia or amenorrhea.


CONCLUSION OF LAW

Service connection for severe dysplasia and amenorrhea is not 
warranted. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
Here, the RO sent correspondence in November 2001 and March 
2006; a rating decision in April 2002; and a statement of the 
case in August 2002.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the March 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Primary amenorrhea is not a disability for VA 
rating purposes.  38 C.F.R. § 4.116, Note 1.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski , 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for severe dysplasia and 
amenorrhea.

The service medical records show that the veteran was 
consistently treated for a gynecological condition.  The 
August 1998 enlistment examination noted that upon entry, the 
veteran reported a three-month menstrual cycle, a condition 
diagnosed as oligomenorrhea.  Based upon this history, a 
waiver was given to the veteran to enter active duty.  At the 
June 2001 separation examination, the veteran's condition was 
diagnosed as moderate dysplasia, ectocervical class II.

A VA examination was performed in January 2002, after which 
the examiner diagnosed "history of severe dysplasia treated 
by several modalities- las[t] pap negative amenorrhea."  No 
current diagnosis was provided.

The private treatment records consists of two laboratory 
reports, the results of which appear to be normal and are 
void of any current diagnoses of severe dysplasia or 
amenorrhea.  The private medical evidence also notes a 
history of abnormal paps in the past with three surgeries.  
However, the private medical evidence does not demonstrate 
the presence of any current disability which can be 
attributed to the veteran's inservice gynecological 
complaints.

The record contains no post-service medical records 
demonstrating that the veteran currently suffers from severe 
dysplasia and amenorrhea.  Furthermore, there is no competent 
evidence showing any gynecological condition that would 
constitute a disability pursuant to 38 C.F.R. § 3.317.  The 
Board recognizes the veteran's own assertions that the 
veteran has the conditions and that they are related to 
service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as one relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, the veteran's own assertions do not constitute 
competent medical evidence that the veteran now has the 
claimed conditions.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence showing a current severe 
dysplasia and amenorrhea disability, service connection 
cannot be granted.  The regulations provide that amenorrhea 
is not a disability for VA purposes.  The evidence does not 
show any current diagnosis of a dysplasia disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for severe dysplasia and amenorrhea is denied.


ORDER

Entitlement to service connection for severe dysplasia and 
amenorrhea is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


